Citation Nr: 0716850	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-36 711	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill), beyond the adjusted 
delimiting date of November 6, 2005.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 determination from the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In February 2006, the veteran 
testified at a Travel Board hearing at San Antonio, Texas.  
The case has been certified to the Board from the Houston, 
Texas RO.  


FINDINGS OF FACT

1.  The veteran served on active duty from November 14, 1975 
to November 13, 1978, and from April 8, 1980 to March 31, 
1997.  

2.  Ten years from the date of the veteran's discharge from 
his last period of service, April 1, 2007, would have been 
his delimiting date if he served continuously on active duty 
between January 1, 1977, and June 30, 1985.

3.  The RO reduced the veteran's delimiting date by the 
number of days he was not on active duty between January 1, 
1977, and June 30, 1985.

4.  The computed delimiting date is November 6, 2005.

5.  The veteran was not prevented from initiating or 
completing a chosen program of education within the otherwise 
applicable eligibility period because of a physical or mental 
disability.


CONCLUSION OF LAW

The veteran's delimiting date for Chapter 30, Title 38, 
United States Code, educational assistance benefits was 
properly adjusted to November 6, 2005.  38 U.S.C.A. §§ 3031, 
3033 (West 2002 & Supp. 2005); 38 C.F.R. §§ 21.7050, 21.7051, 
21.7142 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
generally applicable to claims for VA benefits and for 
consideration in appeals with respect to whether the proper 
procedures were extended to a claimant.  There are some 
claims, however, to which VCAA does not apply.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  The VCAA does not 
apply to claims based on allegations of clear and 
unmistakable error in prior VA decisions.  Id.  It has also 
been held that the VCAA does not apply to claims that turn on 
statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 
231-2 (2000).  

In another class of cases, remand of claims pursuant to VCAA 
is not required because the evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  When it is 
clear that there is no additional evidentiary development to 
be accomplished, there is no point in remanding the case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

The issue in this case turns on statutory interpretation.  
See Smith v. Gober.  Thus, because the law, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  

In any event, the Board finds no further evidentiary 
development to be undertaken.  The pertinent service records 
regarding the veteran's service are of record showing the 
veteran's dates of service, which are the primary basis for 
determining the delimiting dates for educational assistance 
benefits.  The veteran's career service spanned two separate 
periods.  He served on active duty from November 14, 1975 to 
November 13, 1978, and from April 8, 1980 to March 31, 1997.  

The veteran had prior Chapter 34 entitlement.  The Chapter 34 
program, however, terminated December 31, 1989 and no 
educational assistance benefits can be paid under that 
program after that date. 38 U.S.C.A. § 3462(e).  The 
veteran's service also qualified him for eligibility under 
the Chapter 30 program.  In general, an individual may be 
entitled to educational assistance under Chapter 30 if he 
first entered on active duty as a member of the Armed Forces 
after June 30, 1985, or he was eligible for educational 
assistance allowance under Chapter 34 as of December 31, 
1989.  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 21.7040.  In 
this case, since the veteran first entered active duty in 
November 1975, he did not qualify for Chapter 30 educational 
benefits under 38 U.S.C.A. § 3011(a)(1)(A).  However, 
pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  In this case, the RO has confirmed that 
the veteran had remaining Chapter 34 eligibility as of 
December 31, 1989.

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a).  In this case, the veteran served on active duty 
during the period between October 19, 1984, and July 1, 1985, 
and continued on active duty without a break in service for 
three years after June 30, 1985.

Thus, the veteran was eligible for Chapter 30 benefits when 
the Chapter 34 benefits expired pursuant to 38 U.S.C.A. § 
3011(a)(1)(B(i)); 38 C.F.R. § 21.7044(a).

The veteran's initial application for Chapter 30 benefits was 
received in September 2003.  Because the veteran retired from 
active service on March 31, 1997, the applicable statutes 
provide a ten-year period of eligibility during which an 
individual may use his or her entitlement to educational 
assistance benefits; that period begins on the date of the 
veteran's last discharge from active duty.  38 U.S.C.A. § 
3031(a); see also 38 U.S.C.A. § 3033; 38 C.F.R. § 21.7142.  
For individuals whose eligibility is based on 38 U.S.C.A. § 
3011(a)(1)(B)(i), however, the ten-year period of eligibility 
is reduced by the amount of time equal to the time that the 
veteran was not serving on active duty during the period 
beginning January 1, 1977, and ending June 30, 1985.  38 
U.S.C.A. § 3031(e); 38 C.F.R. § 21.7050(b).

The RO initially established April 1, 2007 as the veteran's 
delimiting date, but thereafter adjusted that date to 
November 6, 2005.  During the period beginning January 1, 
1977, and ending June 30, 1985, the RO computed that the 
veteran did not serve for 511 days, which is supported by his 
DD Form 214.

The veteran has presented his contentions in written 
correspondence and at his Travel Board hearing.  In sum, he 
requests that his delimiting date be extended.  The veteran 
concedes that he recognizes why adjustments are made to 
reflect breaks in service, but he emphasizes in this case 
that VA did not inform him that there would be any adjustment 
in his delimiting date for a break in service.  The veteran 
made various suggestions regarding how the information could 
be disseminated to the veterans.  

Based on the record and given the dates of the veteran's 
service, the RO properly adjusted the veteran's delimiting 
date for Chapter 30 educational assistance benefits.  
Pursuant to 38 U.S.C.A. § 3031(a) (e); 38 C.F.R. § 
21.7050(b), VA must reduce the 10 year period of eligibility 
of any veteran whose eligibility for Chapter 30 benefits is 
established under 38 U.S.C.A. § 3011(a)(1)(B)(i) by an amount 
of time equal to the amount of time he or she was not on 
active duty during the period extending from January 1, 1977, 
to June 30, 1985.  In this case, the veteran was not on 
active duty for 511 days during the applicable time period.  
Therefore, the properly adjusted delimiting date is November 
6, 2005.

VA law and regulations provide that an extended period of 
eligibility may be granted when it is determined that the 
veteran was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  38 C.F.R. 
§ 21.7051(a) (2).  That is not the case here, nor does the 
veteran contend that he was prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability. 

The Board readily appreciates the veteran's contentions that 
he was not informed and otherwise did not realize that there 
would be any adjustment in his delimiting date due to the 
break in his active service.  However, the legal criteria 
governing the payment of education benefits are clear, and 
the Board is, regrettably, bound by them.  Notwithstanding 
VA's obligation to correctly inform the veteran about basic 
eligibility or ineligibility for Chapter 30 educational 
assistance benefits, the remedy for breach of such obligation 
could not involve payment of benefits where statutory 
requirements for such benefits are not met.  See Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994).  This result is 
consistent with the long established legal principle that 
everyone dealing with the government is charged with 
knowledge of the federal statues and lawfully promulgated 
agency regulations regardless of actual knowledge of what is 
in the regulations or hardship resulting from innocent 
ignorance of the law.  Jaquay v. West, 11 Vet. App. 67, 73-4 
(1998) (quoting from Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 384-85 (1947)).  

The Board understands the veteran's contentions that VA did 
not properly or fully inform him regarding his educational 
benefits to the extent that he did not have as long as he 
thought to use his entitlement.  Additionally, the testimony 
he provided before the undersigned was both credible and 
sincere.  The veteran has obviously continued to pursue 
advanced education and it is unfortunate that he did not have 
the additional educational assistance from VA that he had 
anticipated.  The Board would direct his comments and 
suggestions to the educational service to the extent that any 
additional information that might alert similarly situated 
veterans could be incorporated into existing informational 
materials concerning educational assistance benefits.  

Regrettably, because the disposition of this claim is based 
on the law, and not on the facts of the case, the claim must 
be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, supra.


ORDER

An extension of the veteran's basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the Montgomery GI Bill, beyond the adjusted delimiting 
date of November 6, 2005, is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


